DAUKSCH, Judge,
concurring in part; dissenting in part:
I concur with the increase in child support because the $23.00 per week is so low as to constitute an abuse of discretion. Fifty dollars per week is adequate, under the circumstances here.
I dissent as to the change in alimony. The increase in alimony and elimination of the automobile payment is purely and simply this court’s substituting its judgment for that of the trial court. The amount of the obligation remains the same, the benefactor is the same person, the payments are made by the same person — the only difference is to whom the payments are made. It is not up to an appellate court to fashion marriage dissolution settlement plans, especially where it cannot be held that the trial judge abused his discretion.